Citation Nr: 9910985	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
sprain with degenerative joint disease, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the thoracic spine, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued the evaluation of the 
veteran's low back sprain with degenerative joint disease as 
40 percent and his degenerative joint disease of the thoracic 
spine as 10 percent.  The veteran, who had active service 
from August 1979 to October 1971, appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review.  

In his Substantive Appeal of December 1997 and in the brief 
submitted by his representative, the veteran claims service-
connection for depression on a secondary basis.  This matter 
is referred to the RO for appropriate action.


REMAND

A preliminary review of the record discloses that it has been 
contended that the VA examination the veteran received in 
connection with his claim was inadequate and that this case 
should be returned to the RO to afford the veteran another 
examination.  The veteran's representative has submitted a 
newspaper article in support of the argument that the 
veteran's April 1997 VA examination was inadequate.  The 
veteran also has asserted as much in his Substantive Appeal.  
In order to satisfy the duty to assist the veteran in an 
increased evaluation claim, the VA must provide an adequate 
examination to assess the degree of the veteran's disability.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board believes that under the circumstances a new examination 
is warranted.

The RO, in its May 1997 rating decision, did not appear to 
consider whether the veteran experiences any additional 
functional loss due to pain as contemplated by 38 C.F.R. 
§§ 4.40, 4.45 (1998).  See DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).  The RO has not addressed the applicability of 
the extraschedular provision, 38 C.F.R. § 3.321(b), or 
advised the veteran of the opportunity to submit records 
relevant thereto.  See Spurgeon v. Brown, 10 Vet. App. 194, 
197 (1997).

The Board also notes that in the November 1997 Statement of 
the Case, the RO omitted reference to the veteran's claim for 
an increased evaluation for his service-connected thoracic 
spine disability.  This issue, and all laws and regulations 
related thereto, should be included in any forthcoming 
Supplemental Statement of the Case or rating decision.

Finally, it is not clear or apparent whether the veteran has 
been receiving any treatment for his service connected 
disabilities.  If so, these are not of record and should be 
obtained and associated with the claims file.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him recent treatment for his 
back disability.  After obtaining any 
necessary authorization, the RO should 
obtain and associated those records with 
the claims file.  

2.  The RO should notify the veteran of 
the criteria for an extraschedular 
evaluation for his service connected back 
disabilities under 38 C.F.R. 
§ 3.321(b)(1) and the need to submit 
evidence, including any employment 
records, to support his claim.  

3.  The veteran should be afforded an 
examination of his thoracic and lumbar 
spine to determine the severity and 
manifestations of those disabilities.  
All necessary tests and studies should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail.  In accordance with DeLuca, the 
examination report should address any 
weakened movement of the back, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case which 
include the criteria for evaluating the 
veteran's thoracic spine disability.  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.  The veteran is hereby notified 
that failure to appear for the examination ordered above may 
result in the denial of his claim.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


